          Case 3:20-cr-00088-TSL-FKB Document 27 Filed 09/08/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION




 UNITED STATES OF AMERICA                                                             PLAINTIFF



 VS.                                                    Criminal Action No. 3:20-CR-88-TSL-FKB



 MARK ANTHONY COLEMAN                                                                 DEFENDANT



___________________________________________________________________________________

         DEFENDANT'S SECOND MOTION FOR DISMISSAL OF INDICTMENT
___________________________________________________________________________________

        COMES NOW the Defendant, Mark Anthony Coleman, by and through undersigned

 counsel, and pursuant to Fed. R. Crim. P. 12(b)(2) and (3), and 7(c)(2), respectfully requests that this

 Court dismiss the indictment, as to Count 1 and all forfeiture demands or allegations, in that it is so

 vague as to lack the constitutional sufficiency needed to allow Mr. Coleman to present or offer a

 defense and to protect his due process rights, and such contains facially deficient forfeiture

 allegations. The Defendant would further show unto this Court the following in support of his

 Second Motion for Dismissal of Indictment:

        1.      On July 14, 2020, Mark Anthony Coleman (“Coleman”) was indicted in a two page

 indictment on two (2) counts, namely coercion or enticement of a person under 18 years of age and

 destruction, alternation, or falsification of records in Federal investigations.

        2.     The heart of the Government’s case is that Coleman purportedly attempted to

 knowingly persuade, induce, or coerce an individual, who he knew to be under the age of 18 years,
           Case 3:20-cr-00088-TSL-FKB Document 27 Filed 09/08/20 Page 2 of 3


to to engage in sexual penetration, pursuant to Miss. Code Ann. § 97-3-95, all in violation of 18

U.S.C. § 2422(b).

       3.      The subject indictment, as to Count 1, is unconstitutionally vague with regard to the

term “attempt” and unconstitutionally overbroad in that it criminalizes protected speech in violation

of the First Amendment of the United States Constitution.

       4.      The indictment makes a forfeiture allegation that the Defendant shall forfeit to the

United States all property involved in or traceable to the offense, including all proceeds obtained

directly or indirectly from the offense, and all property used to facilitate the offense. However, this

forfeiture allegation is demonstrably, and fatally, deficient for the reason that no “profit” calculation

was included in said indictment.

       5.      The Defendant incorporates into this motion his Memorandum of Authorities in

Support of Defendant's Second Motion for Dismissal of Indictment, including all attachments

thereto.




       WHEREFORE, PREMISES CONSIDERED, the Defendant, Mark Anthony Coleman,

respectfully requests that this Court enter an Order dismissing the indictment as to Count 1, and any

all allegations or demands for forfeiture.

       Respectfully submitted this, the 8th day of September, 2020.




                                                     MARK ANTHONY COLEMAN



                                                     BY:/s/Dennis C. Sweet, III
                                                           Dennis C. Sweet, III
        Case 3:20-cr-00088-TSL-FKB Document 27 Filed 09/08/20 Page 3 of 3


Dennis C. Sweet, III (MSB #8105)
Sweet & Associates
158 East Pascagoula Street
Jackson, Mississippi 39201
Telephone: (601) 965-8700




                                CERTIFICATE OF SERVICE


       I hereby certify that on this 8th day of September, 2020, a true and correct copy of the

foregoing DEFENDANT'S SECOND MOTION FOR DISMISSAL OF INDICTMENT was

served on all counsel of record via the USDC CM/ECF electronic filing system.




                                                     /s/Dennis C. Sweet, III
                                                       Dennis C. Sweet, III
